Citation Nr: 0531377	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1966 to November 
1968 and from April 1970 to March 1973.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2003 decision by the RO 
which, in part, denied entitlement to SMC based on the need 
for regular aid and attendance.  A video conference hearing 
before the undersigned member of the Board was held in 
September 2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's service-connected disabilities consist of 
PTSD, rated as 100 percent disabling; skull defect, rated 50 
percent disabling; facial cicatrices, rated 30 percent 
disabling; incomplete paralysis of the 7th and 5th cranial 
nerves, epiphora of the left eye, and diplopia of the left 
eye, each rated 10 percent disabling.  The combined 
evaluation is 100 percent.  He has been found to be entitled 
to SMC at the S-1 rate, and a total disability rating based 
on individual unemployability (TDIU).  

3.  The veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as the result of his 
service-connected disabilities; he is not bedridden or 
helpless due to his service-connected disabilities.  

4.  The veteran's service-connected disabilities do not 
render him unable to care for most of his daily personal 
needs without regular personal assistance from others, nor do 
they result in an inability to protect himself from the 
hazards and dangers of his daily environment.  




CONCLUSION OF LAW

The criteria for an award of SMC based on the need for the 
regular aid and attendance of another person have not been 
met.  38 U.S.C.A. §§ 1110, 1114(l), 1502(b), 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.350(b), 3.352(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), is 
applicable to this appeal.  The Act and implementing 
regulations provides, in part, that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board concludes that information and discussion as 
contained in the January 2003 rating decision, the statement 
of the case issued in February 2004, the May 2004 
supplemental statement of the case (SSOC), and in the letter 
sent to the veteran's wife (guardian) in September 2003 have 
provided her with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified her of her responsibility to submit evidence showing 
that the veteran was in need of regular aid and attendance of 
another person; of what evidence was necessary to 
substantiate the claim; why the current evidence was 
insufficient to award the benefits sought, and suggested that 
she submit any evidence in her possession.  The veteran and 
his wife also testified at a video conference hearing before 
the undersigned member of the Board in September 2005.  Thus, 
the veteran and his guardian have been provided notice of 
what VA was doing to develop the claim, notice of what they 
could do to help his claim, and notice of how the claim was 
still deficient.  Clearly, from submissions by and on behalf 
of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been fully 
complied with.  

In short, the veteran and his guardian are well aware of the 
information and evidence necessary to substantiate the claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (holding 
that failure to comply with VCAA constitutes nonprejudicial 
error "[w]here the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran or his guardian as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by him is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Factual Background

Historically, the Board notes that the veteran was found 
incompetent to handle disbursement of funds by rating action 
in October 1998, based on an October 1997 VA medical opinion 
to the effect that the veteran had poor concentration and 
difficulty doing Serial Sevens, but was otherwise alert and 
well oriented with appropriate affect, mood, and memory.  

On VA psychiatric examination in December 2002, the veteran 
reported decreased concentration and some memory problems, 
primarily involving his checking account and his ability to 
pay his bills.  On mental status examination, he was casually 
dressed and well groomed.  He was alert and well oriented, 
and was aware of his current mental condition.  His speech 
was spontaneous with normal rhythm and volume and he 
described his mood as fine.  His affect was full-ranged and 
not restricted, and he denied any suicidal or homicidal 
ideations.  His thought process was goal directed and 
logically organized, though at times, mildly tangential.  He 
denied any hallucinations, and no delusions were elicited.  
He had fair insight into his condition and his judgment was 
good.  His Mini Mental Status examination score was 
considered within normal limits.  The diagnoses included PTSD 
and cognitive disorder secondary to head trauma, by history.  
The Global Assessment of Functioning (GAF) score was 65.  The 
examiner indicated that the veteran's forgetfulness and 
inability to focus impaired his concentration made him unable 
to manage his financial affairs.  

On VA examination for Aid and Attendance in February 2004, 
the examiner indicated that the claims file was reviewed and 
included a detailed description of the veteran's medical and 
work history.  He noted that while the veteran was incapable 
of managing his financial affairs, he did not need the 
assistance of his wife (guardian) in attending the 
examination.  He had 20/20 vision in the right eye and at 
least 20/200 in the left eye.  The veteran did not show the 
effects of advancing age and did not complain of or show 
effects of dizziness, memory loss, or bowel or bladder 
incontinence.  He was able to stand on one foot frequently 
while dressing and undressing and had no difficulty 
maintaining his balance.  The veteran reported some minor 
difficulty dressing his left foot because of left hip pain, 
and washing his back due to recurrent shoulder problems from 
a motor vehicle accident.  Otherwise, he was able to do all 
of his self-care on a regular basis.  He travels beyond the 
premises of his home on a regular basis and said that he 
liked to be outside walking, playing with his dog, doing yard 
work, and working on his truck when the weather permitted.  
He reported problems driving his car due to sleep apnea.  

On examination, the veteran was grossly obese but in no acute 
distress.  He was able to feed himself, fasten his clothing, 
bath, shave, and attend to toileting unassisted.  His gait 
and stance were normal, and there were no contractions the 
digits of his hands or feet.  There was some minor loss of 
motion in his right shoulder to due chronic AC separation, 
and some loss of motion of left hip flexion.  There was no 
muscle atrophy, loss of coordination, or deficits in weight 
bearing, balance, or propulsion.  Range of motion of the 
cervical spine was essentially normal for his age, with 
minimal limitation of forward flexion of the lumbar spine, 
primarily due to his large abdominal pannus.  The veteran 
reported that he walked around his three acres of property 
every day when the weather permitted, and did not require or 
use any ambulatory assistive devices.  The examiner commented 
that the veteran's activities were not restricted by any 
physical problems other than his hypersomnia secondary to 
sleep apnea.  The examiner opined that the veteran's service 
connected disabilities were not of such severity so as to 
require the need for regular aid and attendance nor did he 
require assistance to protect him from the ordinary hazards 
of daily living.  

At a video conference hearing before the undersigned member 
of the Board in September 2005, the veteran and his wife 
testified about the problems his service-connected 
disabilities caused and how they impacted on his ability to 
perform the routine activities of everyday self-care.  

Law & Regulations

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2005).  

Analysis

In the instant case, the veteran seeks entitlement to SMC 
based on the need for regular aid and attendance of another 
person.  The veteran's service-connected disabilities consist 
of PTSD, rated as 100 percent disabling; skull defect, rated 
50 percent disabling; facial cicatrices, rated 30 percent 
disabling; incomplete paralysis of the 7th and 5th cranial 
nerves, epiphora of the left eye, and diplopia of the left 
eye, each rated 10 percent disabling.  The combined 
evaluation is 100 percent, and he has been found to be 
entitled to SMC at the S-1 rate and TDIU.  

Based on the discussion above, there is no evidence that the 
veteran's service-connected disabilities, standing alone, 
prevent him from tending to personal care functions or render 
him bedridden.  The December 2002 VA psychiatric examination 
and the February 2004 VA Aid and Attendance examination, 
along with VA outpatient records in February 2004, do not 
support a determination that the veteran is in need of aid 
and attendance.  The competent medical evidence of record 
indicates that he is able to perform most, if not all, of the 
functions cited above.  It is not shown that his service-
connected disabilities prevent him from dressing or grooming 
himself or attending to the wants of nature.  

Although the veteran and his wife described the difficulties 
he had washing his back and putting on his left sock and 
shoe, these restrictions are not due to a service-connected 
disability, but rather to nonservice-connected right shoulder 
and left hip disabilities.  The Board is cognizant that the 
veteran has been found incompetent by VA.  However, his 
mental incompetency is due to an inability to manage his 
financial affairs, which is significantly different and 
separate from an inability to tend to the ordinary 
requirements of everyday self-care.  The veteran is able to 
dress and feed himself, and to tend to the wants of nature 
without assistance of others.  He walks daily, plays with his 
dog, works in his yard and, in general, leads an otherwise 
active life outside of his home without assistance from 
others.  Clearly, the evidence of record does not show that 
he is impaired by his service-connected disabilities to the 
extent that he is unable to protect himself from the ordinary 
hazards or dangers incident to his daily environment.  In 
short, the evidence simply does not show that he requires 
regular aid and attendance due to his service-connected 
disabilities, alone.  

Based upon the medical evidence of record, the Board finds 
that the evidence clearly weighs against entitlement to SMC 
based on a need for the regular aid and attendance of another 
person.  Accordingly, the appeal is denied.  


ORDER

Entitlement to SMC based on a need for the regular aid and 
attendance of another person is denied.




		
	JOHN E. ORMOND
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


